Citation Nr: 0013968	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-34 159A	)	DATE
	)
	)




THE ISSUE

Whether an August 1997 decision of the Board of Veterans' 
Appeals (Board) which denied service connection for migraine 
headaches, a left ear injury with hearing loss, a scar over 
the right eye, obesity, and residuals of injuries sustained 
in October 1964, November 1975, November 1981, and September 
1986, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE). 



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945. 

This matter is an original action on a motion of the 
veteran's which alleges CUE in an August 29, 1997, Board 
decision which denied the veteran's claims of service 
connection for migraine headaches, a left ear injury with 
hearing loss, and a scar over the right eye, and denied his 
claims of secondary service connection for obesity and 
residuals of injuries suffered in October 1964, November 
1975, November 1981, and September 1986. 

In a September 1998 statement, the veteran expressed interest 
in a total rating based on individual unemployability.  In 
this regard, it is noted that the Board remanded such a 
matter to the RO, in August 1997, for further development.  A 
review of the claims file appears that such development is 
currently pending; as such, no further action can be taken by 
the Board until all specified development is completed.  


FINDINGS OF FACT

1.  In August 1997, the Board denied the veteran's claims of 
service connection for migraine headaches, a left ear injury 
with hearing loss, and a scar over the right eye, and denied 
his claims of secondary service connection for obesity and 
residuals of injuries suffered in October 1964, November 
1975, November 1981, and September 1986.  

2.  The veteran has not alleged any error in the August 1997 
Board decision in terms that explain why the result of that 
decision would have been manifestly different but for the 
alleged error.  

3.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  


CONCLUSION OF LAW

The August 1997 Board decision which denied service 
connection for migraine headaches, a left ear injury with 
hearing loss, and a scar over the right eye, and which denied 
claims of secondary service connection for obesity and 
residuals of injuries suffered in October 1964, November 
1975, November 1981, and September 1986 was not based on CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
recently published regulations.  38 C.F.R. §§ 20.1400-1411.  
According to the regulations, CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, CUE is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  
Additionally, review for CUE in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE include the following:  (1) changed diagnosis (a 
new diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision); (2) duty to assist (VA failure to 
fulfill the duty to assist); and (3) evaluation of evidence 
(a disagreement as to how the facts were weighed or 
evaluated).  38 C.F.R. § 20.1403(d).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as set forth in the 
case law of the United States Court of Appeals for Veterans 
Claims (Court), as well as the United States Court of Appeals 
for the Federal Circuit.  In brief, the court cases indicate 
that CUE is a very specific and rare kind of error; it is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator or the law in effect at that 
time was incorrectly applied; the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
the determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  
Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See, e.g., Baldwin v. West, 13 Vet. App. 1 (1999); Bustos v. 
West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 
6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).

The pertinent laws and regulations in effect at the time of 
the August 1997 Board decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain disabilities, including organic 
diseases of the nervous system (including migraine headaches 
and sensorineural hearing loss) will be presumed if manifest 
to a compensable level within one year of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additionally, secondary service connection may be established 
for additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 8 Vet. App. 374 
(1995).  Finally, it is noted that the claimant has the 
initial burden of presenting evidence of a well-grounded 
claim.  In order for a claim of service connection to be 
well-grounded or plausible, there must be competent evidence 
of (1) a current disability (a medical diagnosis), (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995)

In the instant case, the veteran argues that the Board's 
August 1997 decision, which denied his claims of service 
connection for migraine headaches, a left ear injury with 
hearing loss, and a scar over the right eye, and denied his 
claims of secondary service connection for obesity and 
residuals of injuries suffered in October 1964, November 
1975, November 1981, and September 1986, should be reversed 
or revised based on CUE.  Specifically, he contends that the 
Board committed error by failing to recognize the probative 
value of his own personal statements.  It is noted that 
allegations regarding the evaluation of evidence (i.e. a 
disagreement as to how the facts were weighed or evaluated) 
does not constitute CUE.  38 C.F.R. § 20.1403(d).  As noted 
hereinabove, allegations that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo, supra.  

Furthermore, it is noted that when the Board denied the 
veteran's claims of service connection in August 1997, it did 
indeed cite and consider the veteran's own allegations of 
inservice injuries as well as his own theories regarding 
etiology and diagnosis.  In this regard, it is noted that 
when the veteran cited an injury as one incurred in combat, 
such was generally presumed by the Board as true.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).  However, the Board 
did properly cast doubt on the veteran's own theories of a 
medical diagnosis and causation because, as a lay person, he 
is not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

It is noted that the veteran cites the Court's decisions in 
Magana v. Derwinski, 7 Vet. App. 224 (1994), and Harvey v. 
Brown, 6 Vet. App. 390 (1994), among other cases, as 
supportive of his CUE motion.  Unfortunately, the veteran's 
reliance on these decisions is misplaced.  While these cases 
do recognize the claimant's own personal statements as having 
probative value, they do not, in effect, eliminate the 
claimant's obligation to present medical evidence of a nexus 
in order to well ground a claim of service connection.  In 
the instant case, since the question of etiology was in 
debate, the veteran was required to present medical evidence 
of a nexus between the current disabilities in question and 
service or a service-connected disability; as he did not do 
so, his claim was denied by the Board in August 1997, and 
rightfully so.  The veteran's own personal account of his 
symptoms in service and afterwards, without corroborative 
medical evidence, is simply not a sufficient basis for a 
grant of his claims. 

Additionally, the veteran argues that the Board committed CUE 
in that it failed to obtain all of his service medical 
records.  In this regard, it is noted that any breach, by VA, 
of the duty to assist cannot form a basis for a claim of CUE.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Furthermore, 
the veteran is mistaken.  VA did indeed fulfill the duty to 
assist in that it made exhaustive attempts to locate any 
outstanding service records of his.  Most of his service 
medical records were indeed obtained and associated with the 
claims file.  Further, it is noted that the veteran was duly 
informed that some of his service medical records were 
apparently lost and was, in essence, given the opportunity to 
independently obtain them.  See generally Tetro v. West, No. 
97-1192 (U.S. Vet. App. Apr. 4, 2000); Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  

The veteran also alleges that the Board committed CUE by not 
scheduling him for a VA examination.  Again, it is pointed 
out that any failure by VA, to fulfill its duty to assist, is 
not a valid basis for CUE.  Caffrey, supra.

In conclusion, the veteran has not alleged the type of error 
required to establish CUE.  The correct facts were before the 
Board in August 1997, when it denied the veteran's claims of 
service connection.  There is no evidence of the type of 
error which compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403.  As such, 
the veteran's motion must be denied.


ORDER

The veteran's CUE motion, to revise or reverse the August 
1997 Board decision which denied claims of service connection 
for migraine headaches, a left ear injury with hearing loss, 
and a scar over the right eye, and denied claims of secondary 
service connection for obesity and residuals of injuries 
suffered in October 1964, November 1975, November 1981, and 
September 1986, is denied.  



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


 


